On Rehearing.
The appellant, along with his application for rehearing, has filed a motion to set aside the submission and for the issuance of the writ of certiorari to perfect the record by bringing up the refused charges with the endorsement thereon that makes them a part of the record.
Aside from the fact that this course of procedure is irregular and the motion for certiorari comes too late, the motion is without merit, for the reason that the refused charges dealing with the issue of insanity pretermit that, to sustain the plea of not guilty by reason of insanity, the evidence must reasonably satisfy the jury that by reason of mental disease the defendant could not distinguish between right and wrong with respect to the act, or that through duress of such disease his free agency was destroyed. Lambert v. State, 207 Ala. 190, 92 So. 265; Lide v. State, 133 Ala. 43,31 So. 953. Others were argumentative, and those dealing with the issue presented by the plea of not guilty were fully covered by the oral charge of the court, and some of them tended to confuse the issues presented by the plea of not guilty and the plea of not guilty by reason of insanity, and warranted their refusal. Parrish v. State, 139 Ala. 16, 36 So. 1012.
The other questions reargued were considered and treated in the original opinion.
The application for rehearing is overruled, and motion for certiorari denied.
ANDERSON, C. J., and SAYRE and THOMAS, JJ., concur. *Page 332